UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 DANITA MOORE,                                 )
 In her own right, and as next friend of       )
 her son, D.M.                                 )
                                               )
 AND                                           )
                                               )
 DM, a minor, by his mother and next           )
 friend, Danita Moore,                         )
                                               )
                      Plaintiffs,              )
                                               )
               v.                              ) Civil Case No. 09-656 (RJL)
                                               )
                                               )
 DISTRICT OF COLUMBIA,                         )
 A municipal corporation,                      )
                                               )
 AND                                           )
                                               )
 MICHELLE RHEE,                                )
 In her official capacity as, Chancellor,      )
 D.C.P.S.,                                     )
                                               )
                      Defendants.              )
                                               )

                                              k&.
                               MEMORANDUM ORDER
                                 April 7 2.; 2009 [#3]

       Plaintiffs seek a "stay put" injunction under the Individuals with Disabilities

Education Act ("IDEA"), 20 U.S.C. § 1415U), to maintain PlaintiffDM's current

educational situation at School Finders, LLC ("School Finders") pending review of

plaintiffs' administrative complaint challenging the defendants' recent decision to change

PlaintiffDM's educational placement to Village Academy. Having established that this
change would constitute a "fundamental change in ... a basic element of [DM's]

educational program," see Laster v. District a/Columbia, 394 F. Supp. 2d 60,64 (D.D.C.

2005), and having established that a change to Village Academy at this point in the

academic year would not be substantially similar to either attending Accotink Academy or

School Finders, plaintiffs are entitled to a stay put injunction pending the conclusion of

their administrative challenge to defendants' proposed change in DM's placement, see

Laster v. DC, 439 F. Supp. 2d 93,98 (D.D.C. 2006). In addition, plaintiffs have

demonstrated that DM is entitled to continue to receive the necessary transportation costs

to attend School Finders, as well as those supplemental services required by Plaintiff

DM's IEP at School Finders pending the resolution of their administrative complaint.

Accordingly, it is hereby

       ORDERED that PlaintiffDM shall continue to receive his education at School

Finders pending the resolution of the plaintiffs' administrative complaint, and it is further

       ORDERED that Plaintiff DM shall receive the necessary transportation costs he is

entitled to under his IEP at School Finders pending the resolution of plaintiffs'

administrative complaint, and it is further

       ORDERED that Plaintiff DM shall continue to receive whatever supplemental

services he is entitled to under his IEP at School Finders pending the resolution of

plaintiffs' administrative complaint, and finally it is




                                               2
       ORDERED that the parties shall notify this Court in writing as soon as possible

thereafter as to either the resolution of plaintiffs' pending administrative complaint, or

any other action by the plaintiffs to terminate, stay, or delay the administrative review

process.

       SO ORDERED.




                                                   United States District Judge




                                              3